Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18, 19, and 22 recite the limitation of “based on the determining” in the last line of the claims. There is insufficient antecedent basis for this limitation in the claim. Claim 17 is rejected due to inheriting (and not correcting) the deficiency of claims 18, 19, and 22.  Claim 14 is rejected due to inheriting (and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-3, 5, 8-18, 24-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”). 

receiving, by a computer system, results of a batch of ML model experiments, the results including a plurality of performance metric values generated by executing a plurality of ML model experiments using a dataset and a plurality of hyperparameter values(Huang, para. 0069, see also figs. 5 and 6, “Referring now to FIG. 6, a running jobs display (600) will be discussed. The running jobs display (600) can be displayed after jobs have been submitted to run, and may continue to be displayed after the jobs are complete… Still referring to FIG. 6, the job listings (610) can each include an entry in a loss column, which can include a loss value for the corresponding parameter tuning job… other factors may also be considered in deciding which hyperparameter set is most effective, such as the learning curve that measures precision, as discussed below with reference to FIG. 7.” Huang teaches Referring now to FIG. 6, a running jobs display (600) will be discussed. The running jobs display (600) can be displayed after jobs have been submitted to run, and may continue to be displayed after the jobs are complete (i.e. receiving, by a computer system, results of a batch of ML model experiments) Still referring to FIG. 6, the job listings (610) can each include an entry in a loss column, which can include a loss value for the corresponding parameter tuning job…other factors may also be considered in deciding which hyperparameter set is most effective, such as the learning curve that measures precision, as discussed below with reference to FIG. 7 (i.e. the results including a plurality of performance metric values generated by executing a plurality of ML model experiments using a dataset and a plurality of hyperparameter values)); 
causing display, by the computer system, at a user device, of a graphical user interface (GUI), the GUI including a plurality of interactive visualizations based on the results of the batch of ML model experiments, the plurality of interactive visualizations indicative of relationships between the plurality of hyperparameter values and the plurality of performance metric values(Huang, paras. 0074-0075, see also fig. 7, “If job listings (610) are selected and the VISUALIZE button is selected, a results request (352) can be sent to the tool (see FIG. 3), requesting a visualization of job results and comparison between job results for the jobs represented by the selected job listings (610). The tool can respond as discussed above with reference to FIG. 3. This can result in the interface presenting results (360) and results comparisons (370)…The visualization display (700) can include a comparison graph (720) and job listings (730). The comparison graph (720) can be a graphical visual comparison of the precision results, in the form of a line graph with learning curves representing precision values at different times during the running of the selected jobs, with the learning curves for each of the selected jobs being overlaid on a single graph…The job listings (730) can also include loss values (740) for the selected jobs, with those loss values also being results that can indicate effectiveness of the corresponding hyperparameter sets of the jobs.” Huang teaches If job listings (610) are selected and the VISUALIZE button is selected, a results request (352) can be sent to the tool (see FIG. 3), requesting a visualization of job results and comparison between job results for the jobs represented by the selected job listings (610). The tool can respond as discussed above with reference to FIG. 3. This can result in the interface presenting results (360) and results comparisons (370) The visualization display (700) can include a comparison graph (720) and job listings (730). The comparison graph (720) can be a graphical visual comparison of the precision results, in the form of a line graph with learning curves representing precision values at different times during the running of the selected jobs (i.e. causing display, by the computer system, at a user device, of a graphical user interface (GUI), the GUI including a plurality of interactive visualizations based on the results of the batch of ML model experiments) The job listings (730) can also include loss values (740) for the selected jobs, with those loss values also being results that can indicate effectiveness of the corresponding hyperparameter sets of the jobs (i.e. the plurality of interactive visualizations indicative of relationships between the plurality of hyperparameter values and the plurality of performance metric values));
detecting, by the computer system, via the GUI, a user interaction with a particular interactive visualization of the plurality of interactive visualizations(Huang, para. 0076, “The visualization display (700) may be presented while the corresponding jobs are still running and/or after the corresponding jobs are complete. Using the results and comparisons of results, a hyperparameter set can be selected, such as a hyperparameter set in a job that exhibits the lowest loss and/or the greatest precision gain during the tuning. This selection may be received as user input after the results comparisons are presented…” Huang teaches Using the results and comparisons of results, a hyperparameter set can be selected, such as a hyperparameter set in a job that exhibits the lowest loss and/or the greatest precision gain during the tuning. This selection may be received as user input after the results comparisons are presented (i.e. detecting, by the computer system, via the GUI, a user interaction with a particular interactive visualization of the plurality of interactive visualizations)). 
Huang does not teach: and dynamically updating, by the computer system, one or more of the plurality of interactive visualizations in response to the detected user interaction to enable the 
However, Gray teaches: and dynamically updating, by the computer system, one or more of the plurality of interactive visualizations in response to the detected user interaction to enable the user to iteratively explore the relationships between the plurality of hyperparameter values and the plurality of performance metric values(Gray, para. 0013, see also fig. 14D(elements 1420, 1418, 1404) “For instance, the operations further include: wherein the fourth set of one or more graphical elements includes…an interactive visualization of the results, wherein:…the interactive visualization presenting a visual representation of a portion of the results obtained by the testing. For instance, the features further include: wherein the fourth set of one or more graphical elements includes one or more of a graphical element associated with downloading one or more targets or labels, a graphical element associated with downloading one or more probabilities, and a graphical element that adjusts the probability threshold, wherein adjusting the probability threshold dynamically updates the score and the interactive visualization.” Gray an interactive visualization of the results, wherein the interactive visualization presenting a visual representation of a portion of the results obtained by the testing and  teaches a graphical element that adjusts the probability threshold, wherein adjusting the probability threshold dynamically updates the score and the interactive visualization dynamically updating, by the computer system, one or more of the plurality of interactive visualizations in response to the detected user interaction to enable the user to iteratively explore the relationships between the plurality of hyperparameter values and the plurality of performance metric values).

the case of big data analysis. Existing solutions fail to be intuitive to the user with a learning curve that is intense and time consuming… Thus, there is a need for a system and method that
provides an enterprise class machine learning platform to automate data science and thus making machine learning much easier for enterprises to adopt and that provides intuitive user interfaces for the management and visualization of models, experiments, data sets, projects, actions, reports and features.”).  
Regarding claim 2, Huang in view of Gray teaches the method of claim 1, wherein the plurality of interactive visualizations includes: a first interactive visualization of a first visualization type; and a second interactive visualization of a second visualization type different than the first visualization type(Gray, para. 0139, see also fig. 24D,  “In FIG. 24D, the graphical representation 2475 includes the user interface 2402 that displays scatter plot matrices (SPLOM) for visualizing pairwise comparison of features from the dataset under "SPLOM" tab 2476.”); wherein the second interactive visualization is linked to the first interactive visualization such that user interaction with the first interactive visualization causes the computer system to dynamically update the first interactive visualization and the second interactive visualization(Gray, para. 0139, see also fig. 24D,  “The user interface ).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
Regarding claim 3, Huang in view of Gray teaches the method of claim 1, wherein the detected user interaction with the particular interactive visualization includes a user input selecting a portion of the particular interactive visualization corresponding to any of: a subset of the plurality of ML model experiments; a subset of the plurality of hyperparameter values; or a subset of the plurality of performance metric values(Huang, para. 0076, see also fig. 7,  “The visualization display (700) may be presented while the corresponding jobs are still running and/or after the corresponding jobs are complete. Using the results and comparisons of results, a hyperparameter set can be selected, such as a hyperparameter set in a job that exhibits the lowest loss and/or the greatest precision gain during the tuning. This selection may be received as user input after the results comparisons are presented….” Huang teaches a hyperparameter set can be selected, such as a hyperparameter set in a job that exhibits the lowest loss and/or the greatest precision gain during the tuning. This selection may be received as user input after the results comparisons are presented (i.e. a user input selecting a portion of the particular interactive visualization corresponding to a subset of the plurality of hyperparameter values));1 wherein dynamically updating the one or filtering the results of the batch of ML model experiments based on the user input and dynamically updating the one or more of the plurality of interactive visualizations based on the filtering(Gray, para. 0099, see also fig. 4, “The user may also test a model, if available, on the dataset by selecting "Predict & Evaluate" option in the drop down menu 410. In one embodiment, when the user selects "Predict & Evaluate option in a drop down menu similar to drop down menu 410, but associated with the test dataset above dataset 408, the user interface 402 includes models that conform to the test dataset. Also, the user interface 402 may filter out models that are in error state and includes the models that are in the ready state. The user interface 402 identifies models that are applicable to test dataset for "Predict & Evaluate" but in the processing stage in a grayed out fashion to indicate that the model is currently unavailable.” Gray teaches when the user selects "Predict & Evaluate option in a drop down menu similar to drop down menu 410, but associated with the test dataset above dataset 408, the user interface 402 includes models that conform to the test dataset. Also, the user interface 402 may filter out models that are in error state and includes the models that are in the ready state (i.e. filtering the results of the batch of ML model experiments based on the user input and dynamically updating the one or more of the plurality of interactive visualizations based on the filtering)).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
Regarding claim 5, Huang in view of Gray teaches the method of claim 1, further comprising: receiving, by the computer system, via the GUI, a user selection of a particular ML model experiment of the plurality of ML model experiments; and in response to the user selection, causing display of a particular interactive visualization based on a subset of the plurality of the plurality of hyperparameter values and plurality of performance metric values associated with the particular ML model experiment(Huang, para. 0072-0075, see also figs. 5 and 6, “In addition, each job listing (610) can include a checkbox in the selection (SEL) column, which can be checked with user input to select that job for actions to be selected from control buttons (620) on the running jobs display (600)… If job listings (610) are selected and the VISUALIZE button is selected, a results request (352) can be sent to the tool (see FIG. 3), requesting a visualization of job results… An example of this is illustrated in a visualization display (700) of FIG. 7, which displays results and comparisons of the results for the job listings (610) that are selected in the running jobs display (600) of FIG. 6. The visualization display (700) can include a comparison graph (720)…The comparison graph (720) can be a graphical visual comparison of the precision results, in the form of a line graph with learning curves representing precision values at different times during the running of the selected jobs...greater increase in the precision values illustrated in the precision learning curve of the comparison graph (i.e., a curve that has a greater upward trend) can indicate a more effective corresponding parameter set, and less of an increase in the precision values illustrated in the precision curve of the comparison graph can indicate a less effective corresponding parameter set” Huang teaches In addition, each job listing (610) can include a checkbox in the selection (SEL) column, which can be checked with user input to select that job for actions to be selected from control buttons (620) on the running jobs display (600) (i.e. receiving, by the computer system, via the GUI, a user selection of a particular ML model experiment of the plurality of ML model experiments) If job listings (610) are selected and the VISUALIZE button is selected a results request (352) can be sent to the tool (see FIG. 3), requesting a visualization of job results. The visualization display (700) can include a comparison graph (720). The comparison graph (720) can be a graphical visual comparison of the precision results, in the form of a line graph with learning curves representing precision values at different times during the running of the selected jobs. Greater increase in the precision values illustrated in the precision learning curve of the comparison graph (i.e., a curve that has a greater upward trend) can indicate a more effective corresponding parameter set, and less of an increase in the precision values illustrated in the precision curve of the comparison graph can indicate a less effective corresponding parameter set (i.e. and in response to the user selection, causing display of a particular interactive visualization based on a subset of the plurality of the plurality of hyperparameter values and plurality of performance metric values associated with the particular ML model experiment)).  
Regarding claim 8, Huang in view of Gray teaches the method of claim 1, wherein the plurality of interactive visualizations includes a chart that plots values for a user-selectable performance metric resulting from each of the plurality of ML model experiments(Gray, para. 0124, see also fig. 17E, “In FIG. 17E, the user interface 1702 displays the bar chart visualization of variable importances of the classification model when the user selects the "Importances" tab 1766. The user interface 1702 includes the bar chart 1768 that identifies which variable or column is determined to be most valuable to the classification model. For example, the occupation column is determined to be most important for the classification model []small.income.classification.[]”).  

Regarding claim 9, Huang in view of Gray teaches the method of claim 1, wherein executing each of the plurality of ML model experiments includes: processing the dataset to train a particular version of an ML model configured based on a particular combination of one or more of the plurality of hyperparameter values(Huang, para. 0063, see also fig. 5,  “The initial learning rate (LR) is the initial fraction of the learning error that is corrected for the parameters in a model being tuned in a machine learning process. For example, the learning rate may be used with backpropagation in tuning parameter models that are artificial neural networks, where backpropagation is a technique that can be used to calculate an error contribution of each neuron in an artificial neural network after a batch of training data is processed.” Huang teaches a batch of training data is processed (i.e. processing the dataset to train a particular version of an ML model) The initial learning rate (LR) is the initial fraction of the learning error that is corrected for the parameters in a model being tuned in a machine learning process (i.e. configured based on a particular combination of one or more of the plurality of hyperparameter values); and generating one or more of the plurality of performance metric values based on the processing(Huang, para. 0069, see also fig. 6, “Still referring to FIG. 6, the job listings (610) can each include an entry in a loss column, which can include a loss value for the corresponding parameter tuning job.”).  
Regarding claim 10, Huang in view of Gray teaches the method of claim 1, wherein each of the plurality of ML model experiments is associated with versioned hyperparameter value inputs and performance metric outputs(Gray, paras. 0058-0059, see also fig. 1, “[T]he  [a]lthough only a single data science platform server 102 is shown in FIG. l, it should be understood that there may be a number of data science platform servers 102 or a server cluster, which may be load balanced.”). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
Regarding claim 11, Huang in view of Gray teaches the method of claim 1, wherein each of the plurality of ML model experiments is executed in a distributed computing cluster(Huang, para. 0060, see also fig. 5, “A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application to be used in the overall tuning application, such as a container for the parameter tuning application in a computer cluster.”).  
Regarding claim 12, Huang in view of Gray teaches the method of claim 11, wherein each of the plurality of ML model experiments is executed in a different resource container in the distributed computing cluster(Huang, para. 0060, see also fig. 5, “A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application to be used in the overall tuning application, such as a container for the parameter tuning application in a computer cluster.”).  
wherein any one or more of the plurality of hyperparameter values and/or plurality of performance metric values are continuous values, discrete values, and/or categorical values(Gray, para. 0085, see also fig. 2, “The reporting module 280 includes computer logic executable by the processor 202 for generates reports, visualizations, and plots on items including models, datasets, results, etc. In some implementations, the reporting module 280 determines a visualization that is a best fit based on variables being compared. For example, in partial dependence plot visualization, if the two PDP variables being compared are categorical-categorical, then the plot may be heat map visualization. In another example, if the two PDP variables being compared are continuous-categorical, then the plot may be a bar chart visualization.”). 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
Regarding claim 14, Huang in view of Gray teaches the method of claim 1, further comprising: receiving, by the computer system, via the GUI, a user selection of a second plurality of hyperparameter values(Huang, paras. 0059-0060, see also fig. 5, “FIG. 5 illustrates an example of a job submission display (500) that can be displayed to a user on a computer display to receive user input specifying data to be used for a hyperparameter tuning operation… A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application to be used in the overall tuning application, such as a container for the parameter tuning application in a computer cluster. This can be used to select which of multiple available parameter tuning applications is to be used for Huang teaches A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier. This can be used to select which of multiple available parameter tuning applications is to be used for the hyperparameter tuning process (i.e. a user selection of a second plurality of hyperparameter values)); generating, by the computer system, a second batch of ML model experiments based on the second plurality of hyperparameter values; and causing, by the computer system, the execution of the second batch of ML model experiments(Huang, para. 0049-0050, see also figs. 3 and 4, “The second tool part (260) can send each parameter tuning application job request (322) to the parameter tuning application (250), requesting the parameter tuning application (250) to perform the requested jobs. Referring to FIG. 3, in response to the job requests (322), the parameter tuning application (250) can perform the overall hyperparameter tuning operation (330), which can include running a job (332) for each of the received parameter tuning application job requests (322).” Huang teaches The second tool part (260) can send each parameter tuning application job request (322) to the parameter tuning application (250), requesting the parameter tuning application (250) to perform the requested jobs (i.e. generating, by the computer system, a second batch of ML model experiments based on the second plurality of hyperparameter values) in response to the job requests (322), the parameter tuning application (250) can perform the overall hyperparameter tuning operation (330), which can include running a job (332) for each of the received parameter tuning application job requests (322) (i.e. and causing, by the computer system, the execution of the second batch of ML model experiments)).  
Regarding claim 15, Huang in view of Gray teaches the method of claim 14, further comprising: before causing the execution of the second batch of ML model experiments: causing display, by the computer system, in the GUI, of an option to select from a plurality of different execution computer systems to execute the second batch of ML model experiments(Huang, paras. 0060-0061, see also fig. 5,  “A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application to be used in the overall tuning application, such as a container for the parameter tuning application in a computer cluster…a value of CUST can be entered adjacent to the TOOL TYPE identifier, indicating a tool type with which to run the Docker container. The tool type may indicate an internal toolkit, or it may indicate that a custom toolkit is to be used… A value of one can be entered adjacent to the NGPUS (number of graphics processing units) identifier, indicating that one graphics processing unit is to be used for each parameter tuning job. Other values may also be entered, such as an entry for indicating whether only one process is allowed for a software container, specifying a computer server rack to be used in the processing….” Huang teaches A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application to be used in the overall tuning application such as a container for the parameter tuning application in a computer cluster (i.e. before causing the execution of the second batch of ML model experiments:causing display, by the computer system, in the GUI, of an option to select from a plurality of different execution computer systems to execute the second batch of ML model experiments)), the plurality of different execution computer systems including a premises computing cluster and one or more cloud-based computing clusters(Huang, para. 0025, see also fig. 1, “Generally, various computing system configurations can be used. Examples of well-known computing system configurations that may be suitable for use with the tools and techniques described herein include, but are not limited to, server farms and server clusters, personal computers, server computers, smart phones, laptop devices, slate devices, game consoles, ); receiving, by the computer system, via the displayed option, a selection by the user of a particular execution computer system from the plurality of execution computer systems(Huang, paras. 0060-0061, see also fig. 5,  “A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application… a value of CUST can be entered adjacent to the TOOL TYPE identifier, indicating a tool type with which to run the Docker container. The tool type may indicate an internal toolkit, or it may indicate that a custom toolkit is to be used… A value of one can be entered adjacent to the NGPUS (number of graphics processing units) identifier, indicating that one graphics processing unit is to be used for each parameter tuning job. Other values may also be entered, such as an entry for indicating whether only one process is allowed for a software container, specifying a computer server rack to be used in the processing….” Huang teaches A value of TUNEAPPNAME is entered adjacent to the DOCKER identifier for identifying a container for the parameter tuning application. A value of CUST can be entered adjacent to the TOOL TYPE identifier, indicating a tool type with which to run the Docker container. A value of one can be entered adjacent to the NGPUS (number of graphics processing units) identifier, indicating that one graphics processing unit is to be used for each parameter tuning job (i.e. receiving, by the computer system, via the displayed option, a selection by the user of a particular execution computer system from the plurality of execution computer systems)); and causing the particular execution computer system to execute the second batch of ML model experiments(Huang, para. 0049-0050, see also figs. 3 and 4, “[I]n response to the job requests (322), the parameter tuning application (250) can ).  
Regarding claim 16, Huang in view of Gray teaches the method of claim 14, further comprising: receiving, by a computer system, results of the second batch of ML model experiments, the results including a second plurality of performance metric values generated by executing a second plurality of ML model experiments using the dataset and the second plurality of hyperparameter values(Huang, as detailed by figure 7  the legend 735 , job listings 730 and loss values 740 details four batches of ML model experiments with different performance metrics (i.e. loss values) and four different sets of hyperparamter values,  namely;  CUST-R-JOB NAME DF0.0125 DS100000 LR0.001_BS32!~!~!1, CUST-R JOB_NAME_DF0.0125_DS1 00000_LR0.005_BS32!~!~!1, CUST-R-JOB NAME DF0.0125 DS100000 LR0.01 BS32!~!~!1, CUST-R-JOB NAME_DF0.0125_DS200000 LR0.001 _BS32!~!~!1.); causing display, by the computer system, in the GUI, of a second plurality of interactive visualizations based on the results of the second batch of ML model experiments detecting, by the computer system, a user interaction with a second particular interactive visualization of the second plurality of interactive visualizations(Huang, as detailed by figure 7 , the comparison graph 720 displays four different comparison graph curves with different precision values which correspond to the four batches of ML model experiments namely;  CUST-R-JOB NAME DF0.0125 DS100000 LR0.001_BS32!~!~!1, CUST-R JOB_NAME_DF0.0125_DS1 00000_LR0.005_BS32!~!~!1, CUST-R-JOB NAME DF0.0125 DS100000 LR0.01 BS32!~!~!1, CUST-R-JOB NAME_DF0.0125_DS200000 LR0.001 _BS32!~!~!1.); and dynamically updating, by the computer system, one or more of the second plurality of interactive visualizations in response to the detected user interaction to enable the user to iteratively explore the relationships between the second plurality of hyperparameter values and the second plurality of performance metric values(Gray, as displayed by 1920 of figure 19B, by clicking the Tuning Results button, an interactive visualization is shown in which the x-axis of the plot signifies the hyperparameter iteration which shows the relationship between iteration and the y-axis of the plot signifying score based on the Mean Absolute Error). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
  Regarding claim 17, Huang in view of Gray teaches the method of 14, wherein generating the second batch of ML model experiments includes: determining, by the computer system, a proposed plurality of ML model experiments to include in the second batch based on the second plurality of hyperparameter values selected by the user; causing display, by the computer system, via the GUI, of an interactive listing of the proposed plurality of ML model experiments(Huang para. 0072, see also fig. 6, “In addition, each job listing (610) can include a checkbox in the selection (SEL) column, which can be checked with user input to select that job for actions to be selected from control buttons (620) on the running jobs display (600). For example, user input selecting one or more job listings (610) and selecting the button labeled KILL can request that the tool terminate the selected jobs, with the tool responding by sending requests to the parameter tuning application to tern1inate those jobs.” Huang teaches In addition, each job listing (610) can include a checkbox in the selection (SEL) column, which can be checked with user input to select that job for actions to be selected (i.e. determining, by the computer system, a proposed plurality of ML model experiments to include in the second batch based on the second plurality of hyperparameter values selected by the user) fig. 6 (i.e.  causing display, by the computer system, via the GUI, of an interactive listing of the proposed plurality of ML model experiments)); and receiving, by the computer system, via the interactive listing, a selection by the user of a second plurality of ML model experiments from the proposed plurality of ML model experiments; wherein the generated second batch of ML model experiments includes the second plurality of ML model experiments selected by the user(Huang para. 0072, see also fig. 6 and fig. 3, “Selecting the MONITOR button while job listings (610) are selected can generate and send monitor requests (342) discussed above with reference to FIG. 3, requesting that the tool monitor the status of the jobs corresponding to the selected job listings (610).”).  
 	Regarding claim 18, Huang in view of Gray teaches the method of 17, further comprising: determining, by the computer system, if any of the proposed plurality of ML model experiments have already been executed as part of a previous batch of ML model experiments(Huang, para. 0067, see also fig. 6, “Referring now to FIG. 6, a running jobs display (600) will be discussed. The running jobs display (600) can be…displayed after the jobs are complete.”);and causing display, by the computer system, in the interactive listing, of an indication of which of the proposed plurality of ML model experiments have already been executed based on the determining(Huang, para. 0072, see also fig. 6 and fig. 3,  “Selecting the MONITOR button while job listings (610) are selected can generate and send monitor requests (342) discussed above with reference to FIG. 3, requesting that the tool monitor the status of the jobs corresponding to the selected job listings (610).”).  
Regarding claim 24, Huang in view of Gray teaches the method of 1, further comprising: analyzing, by the computer system, the results of the batch of ML model experiments; generating, by the computer system, a recommended hyperparameter for the ML model based on the analysis; and causing display, by the computer system, via the GUI, of the recommended hyperparameter value(Huang, para. 0076, see also fig. 700 “The visualization display (700) may be presented while the corresponding jobs are still running and/or after the corresponding jobs are complete. Using the results and comparisons of results, a hyperparameter set can be selected, such as a hyperparameter set in a job that exhibits the lowest loss and/or the greatest precision gain during the tuning… it may be provided as an automated identification and selection. For example, the hyperparameter set with the lowest loss may be identified and selected by the hyperparameter tuning system for use in subsequently tuning parameter models. This identification and selection can include analyzing the loss values in the results. As an alternative, a hyperparameter set with the greatest gain in precision may be identified and selected by the hyperparameter tuning system by analyzing the precision learning curves, or directly analyzing values for precision from the job results.” Huang teaches this identification and selection can include analyzing the loss values in the results (i.e. analyzing, by the computer system, the results of the batch of ML model experiments) it may be provided as an automated identification and selection. For example, the hyperparameter set with the lowest loss may be identified and selected by the hyperparameter tuning system for use in subsequently tuning parameter models (i.e. generating, by the computer system, a recommended hyperparameter for the ML model based on the analysis) The visualization display (700) may be presented while the corresponding jobs are still running and/or after the corresponding jobs are complete. Using the results and comparisons of results, a hyperparameter set can be selected (i.e. causing display, by the computer system, via the GUI, of the recommended hyperparameter value)).  
determining, by the computer system, a selected data pattern based on the detected user interaction with the particular interactive visualization; and applying the selected data pattern when analyzing the results of the batch of ML model experiments(Gray, para. 0095-0096, “[T]he user interface module 290 is adaptive and learns. For example, the placement of control graphical elements can be modified based on user's interaction with them. The user interface module 290 learns the control graphical elements used and the pattern of use of different control graphical elements. Based upon the user's interaction with the user interface, the user interface module 290 modifies the position, prominence or other display attributes of the control graphical elements and adapts it to the specific user… the user interface module 290 uses the behavior of a particular user as well as other users to provide different user interface elements that the user need not expect. This provides the system with a significant collaborative capability in which the work of multiple users can be shown simultaneously in the user interfaces generated by the user interface module 290 so that users collaborating can see data sets, models, projects, experiments etc. that are being created and/or used by others.” Gray teaches The user interface module 290 is adaptive and learns. For example, the placement of control graphical elements can be modified based on user's interaction with them. The user interface module 290 learns the control graphical elements used and the pattern of use of different control graphical elements (i.e. determining, by the computer system, a selected data pattern based on the detected user interaction with the particular interactive visualization) in the user interfaces generated by the user interface module 290 so that users collaborating can see data sets, models, projects, experiments etc. that are being created and/or used by others (i.e. applying the selected data pattern when analyzing the results of the batch of ML model experiments)).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
Regarding claim 26, Huang in view of Gray teaches the method of 25, wherein the selected data pattern is indicative of a relationship between one or more pairs of hyperparameter and performance metric values(Gray, as displayed by 1920 of figure 19B, by clicking the Tuning Results button, an interactive visualization is shown in which the x-axis of the plot signifies the hyperparameter iteration which shows the relationship between iteration and the y-axis of the plot signifying score based on the Mean Absolute Error).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the above teachings of Gray for the same rationale stated at Claim 1.
 Regarding claim 28, Huang in view of Gray teaches the method of 1, further comprising: receiving, by the computer system, user-specified hyperparameter values(Huang, para. 0082, see also fig. 9, “Receiving (910) the values may include receiving the values as user input hyperparameter values including multiple computer readable values for each of multiple hyperparameters, with the user input hyperparameter values including a first set of multiple values entered in an entry area of a computer display corresponding to a displayed indication of a first hyperparameter of the multiple hyperparameters and a second set of multiple values entered in an entry area of the computer display corresponding to a displayed indication of a second hyperparameter of the multiple hyperparameters.” Huang teaches Receiving (910) the values may include receiving the values as user input hyperparameter values including multiple computer readable values for each of multiple hyperparameters (i.e. receiving, by the computer system, user-specified hyperparameter values ); and generating, by the computer system, an ML model based on the user-specified hyperparameter values(Huang, para. 0084, see also fig. 9, “Each tuning job request can be sent (940) to a to a computerized parameter tuning system, with each tuning job request instructing the parameter tuning system to conduct a parameter tuning job that includes tuning a parameter model as governed by a corresponding hyperparameter set defined in the tuning job request.” Huang teaches with each tuning job request instructing the parameter tuning system to conduct a parameter tuning job that includes tuning a parameter model (i.e. generating, by the computer system, an ML model based on the user-specified hyperparameter values)).   
Regarding claim 29, Huang in view of Gray teaches the method of 28, wherein the ML model is any of a neural network, a classifier, or a clustering model(Huang, para. 0018,  “The parametric models being tuned may be artificial neural networks, such as deep neural networks.”).3 
Regarding claim 30, Huang in view of Gray teaches the method of 1, wherein hyperparameters include any of: batch size, number of epochs, dropout rate, learning rate, number of layers, number of clusters, number of trees, or depth(Huang, para. 0062, “One is
DF, which can be decay factor (which could be specified as []decay_factor[], rather than DF); another is DS, which can be decay steps (which could be specified as []decay_steps[], rather than ).4
Regarding claim 31, Huang in view of Gray teaches the method of 1, wherein performance metrics include any of accuracy, loss, area under curve, or error(Huang, para. 0069, “[T]he job listings (610) can each include an entry in a loss column, which can include a loss value for the corresponding parameter tuning job.”).5  
Referring to independent claims 32 and 33, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Claims 4 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”) and further in view of Plotly. (2018, January 15). Plotly.js v1.32.0 is out! our largest release yet. Medium. Retrieved January 29, 2022, from https://codeburst.io/notes-from-the-latest-plotly-js-release-b035a5b43e21(“Plotly”).
Regarding claim 4, Huang in view of Gray teaches the method of claim 2, but does not teach wherein the user input includes a brushing input. 
	However, Plotly teaches wherein the user input includes a brushing input(Plotly, pgs. 3-5, sec. An API for Customized Styles, “Plotly.js has a tool and an event system for selecting data points in a chart. This tool can be used for highlighting regions in a chart or filtering data between multiple charts([]crossfiltering[]).” ). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray sec. An API for Customized Styles, “In v1.32.0, we’ve made this selection API more stateful and customizable. There is a new attribute in traces called selected points that describes which points should be considered “selected”. These points can be styled independently of the remaining points….”).
Regarding claim 27, Huang in view of Gray teaches the method of claim 25, but does not teach: wherein the detected user interaction with the particular interactive visualization includes a user drawn line indicative of the selected data pattern.  
However, Plotly teaches: wherein the detected user interaction with the particular interactive visualization includes a user drawn line indicative of the selected data pattern(Plotly, pgs. 3-5, sec. An API for Customized Styles, “Plotly.js has a tool and an event system for selecting data points in a chart. This tool can be used for highlighting regions in a chart or filtering data between multiple charts([]crossfiltering[]).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with Plotly, the motivation to do so would be to dynamically select relevant points from a given plot(Plotly, pg. 4, sec. An API for Customized Styles, “In v1.32.0, we’ve made this selection API more stateful and customizable. There is a new attribute in traces called selectedpoints that describes which points should be considered “selected”. These points can be styled independently of the remaining points….”).
Claim 6  is  rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”) and further in view of Training visualization. (2018, January 19). Retrieved January 29, 2022, from . 
Regarding claim 6, Huang in view of Gray teaches the method of claim 5, but does not teach: wherein the particular interactive visualization is an epoch observatory visualization that dynamically plots a progression of a particular performance metric over a plurality of epochs during the particular ML model experiment in response to user interaction.
However, Training visualization teaches: wherein the particular interactive visualization is an epoch observatory visualization that dynamically plots a progression of a particular performance metric over a plurality of epochs during the particular ML model experiment in response to user interaction(Training visualization, pg. 1, sec. Plotting History, “The Keras as fit() method returns an R object containing the training history, including the value of metrics at the end of each epoch. You can plot the training metrics by epoch using the plot() method… The history will be plotted using ggplot2 if available (if not then base graphics will be used), include all specified metrics as well as the loss, and draw a smoothing line if there are 10 or more epochs….” & see also Training visualization, pg. 1, sec. Plotting History, detailing the plot that was created in which the y-axis contains the performance metrics of accuracy (i.e. acc) and categorical_crossentropy (i.e. loss) and the x-axis contains the epochs of the training and validation history of the trained model). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with Training visualization, the motivation to do so would be to have a visualization tool to monitor control a machine learning model in real time(Training visualization, pg. 1, sec. RStudio IDE, “If you are training your model within the RStudlo IDE then real time metrics are available .  
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”) and in view of Scatter plot matrices - R base graphs. Scatter Plot Matrices-R Base Graphs - Easy Guides - Wiki - STHDA. (2017, May 18). Retrieved January 29, 2022, from https://web.archive.org/web/20170518031739/http://www.sthda.com/english/wiki/scatter-plot-matrices-r-base-graphs(“sthda”). 
Regarding claim 7, Huang in view of Gray teaches the method of claim 1, but does not teach: wherein the plurality of interactive visualizations includes a scatter plot matrix, the scatter plot matrix comprising: a plurality of scatter plot visualizations arranged in columns and rows based on hyperparameters and performance metric values, each of the plurality of scatter plot visualizations including a plot of value pairs for a particular combination of hyperparameter and performance metric for each of the plurality of ML model experiments. 
However, sthda teaches: wherein the plurality of interactive visualizations includes a scatter plot matrix, the scatter plot matrix comprising: a plurality of scatter plot visualizations arranged in columns and rows based on hyperparameters and performance metric values, each of the plurality of scatter plot visualizations including a plot of value pairs for a particular combination of hyperparameter and performance metric for each of the plurality of ML model experiments(sthda, pg. 1, sec. Use the R package psych, “The function pairs.panels[in psych package] can be also used to create a scatter plot of matrices, with bivariate scatter plots below the diagonal, histograms on the diagonal, and the Pearson sthda teaches scatter plot of matrices, with bivariate scatter plots below the diagonal, histograms on the diagonal, and the Pearson correlation above the diagonal 
(i.e. visualizations arranged in columns and rows based on hyperparameters and performance metric values, each of the plurality of scatter plot visualizations including a plot of value pairs for a particular combination of hyperparameter and performance metric) if lm=TRUE, (linear regression fits are shown for both y by x and x by y. Correlation ellipses are also shown (i.e. for each of the plurality of ML model experiments)). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with sthda, the motivation to do so would be to do exploratory data analysis (EDA) on whether a given dataset has correlation (sthda, pg. 1, top-portion, “Previously, we described the essentials of R programming and provided quick start guides for importing data into R. Here we’ll describe how to produce a matrix of scatter plots. This is useful to visualize correlation of small data sets.” ). 
Claims 19 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”) and in view of Zhang, Haoyu, et al. "Slaq: quality-driven scheduling for distributed machine learning." Proceedings of the 2017 Symposium on Cloud Computing. 2017 (“Zhang”).  
Regarding claim 19, Huang in view of Gray teaches the method claim 17, but does not teach: further comprising: determining, by the computer system, a cost associated with executing the proposed plurality of ML model experiments, the cost including any of resource utilization 
However, Zhang teaches: determining, by the computer system, a cost associated with executing the proposed plurality of ML model experiments, the cost including any of resource utilization cost, monetary cost, and/or time cost(Zhang, pg. 9, left-column, see also algorithm 1, “ Algorithm 1 shows the resource allocation logic of SLAQ. We start with                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                    = 1 for each job to prevent starvation. At each step we consider increasing                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                        
                     (for all queries i) by one unit (in our implementation, one CPU core) and use our runtime and loss prediction logic to get the predicted loss reduction. Among these queries, we pick the job j that gives the most loss reduction, and increase                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     by one unit. We repeat this until we run out of available resources to schedule. Maximizing the total loss reduction targets the cost effectiveness of cluster resources. This is desirable not only on clusters used by a single company which may have high resource contention, but potentially even on multi-tenant clusters (clouds) in which revenue could be directly associated with the total quality progress (loss reduction) of ML jobs.” Zhang teaches Among these queries, we pick the job j that gives the most loss reduction, and increase                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     by one unit. We repeat this until we run out of available resources to schedule. Maximizing the total loss reduction targets the cost effectiveness of cluster resources (i.e. determining, by the computer system, a cost associated with executing the proposed plurality of ML model experiments, the cost including any of resource utilization cost, monetary cost, and/or time cost))6; and causing display, by the computer system, in the interactive listing, of an indication of the cost associated with executing the proposed plurality of ML model experiments based on the determining(Zhang, pg. 11, left-column, see also fig. 8, “Figure 8 explains SLAQ’s benefits by plotting the allocation of CPU cores in the cluster over time. Here we group the active jobs at each scheduling epoch by their normalized loss: (i) 25% jobs with high loss values; (ii) 25% jobs with medium loss values; (iii) 50% jobs with low loss values (almost converged).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with Zhang, the motivation to do so would be to efficiently allocate machine learning models in a distributed computing system to reduce overall computational expenses(Zhang, pgs. 1-2, right-column, “ML practitioners retrain their models repeatedly to explore feature validity… tune hyperparameters…and adjust model structures…before they operationalize their final model, which is deployed for performing inference on individual inputs. The goal of retraining is to get
the final model with the best quality. Since ML training jobs are expensive, practitioners in experimental environments often prefer to work with more approximate models trained within a short period of time for preliminary validation and testing, rather than wait a significant amount of time for a better trained model with poorly tuned configurations…[w]e present SLAQ, a cluster scheduling system for ML training jobs that aims to maximize the overall job quality.
SLAQ dynamically allocates resources based on job resource demands, intermediate model quality, and the system’s workload. The intuition behind SLAQ is that in the context of approximate ML training, more resources should be allocated to jobs that have the most potential for quality improvement.”). 
Regarding claim 21, Huang in view of Gray and Zhang teaches the method of claim 19, wherein determining the cost includes: analyzing, by the computer system, previously executed ML model experiments(Zhang, pg. 7, left-column, “SLAQ’s fine-grained scheduler resizes the set of workers for ML jobs frequently, and we need to predict the iteration of each job’s iteration, even while the number and set of workers available to that job is dynamically changing. Fortunately, the runtime of ML training—at least for the set of ML algorithms and model sizes on which we focus—is dominated by the computation on the partitioned datasets. SLAQ considers the total CPU time of running each iteration as                         
                            c
                            ⋅
                            S
                             
                        
                     where c is a constant determined by the algorithm complexity, and S is the size of data processed in an iteration. SLAQ collects the aggregate worker CPU time and data size information from the job driver, and it is easy to learn the constant c from a history of past iterations. SLAQ thus predicts an iteration’s runtime simply by                         
                            c
                            ⋅
                            S
                            /
                            N
                        
                    , where N is the number of worker CPUs allocated to the job.” ).  
Regarding claim 22, Huang in view of Gray teaches the method claim 17, but does not teach: further comprising: determining, by the computer system, a cost associated with executing each of the proposed plurality of ML model experiments, the cost including any of resource utilization cost, monetary cost, and/or time cost; and causing display, by the computer system, in the interactive listing, of an indication of the cost associated with executing the proposed plurality of ML model experiments based on the determining.   
However, Zhang teaches: determining, by the computer system, a cost associated with executing each of the proposed plurality of ML model experiments, the cost including any of resource utilization cost, monetary cost, and/or time cost(Zhang, pg. 9, left-column, see also algorithm 1, “ Algorithm 1 shows the resource allocation logic of SLAQ. We start with                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                    = 1 for each job to prevent starvation. At each step we consider increasing                         
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                        
                     (for all queries i) by one unit (in our implementation, one CPU core) and use our runtime and loss prediction logic to j that gives the most loss reduction, and increase                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     by one unit. We repeat this until we run out of available resources to schedule. Maximizing the total loss reduction targets the cost effectiveness of cluster resources. This is desirable not only on clusters used by a single company which may have high resource contention, but potentially even on multi-tenant clusters (clouds) in which revenue could be directly associated with the total quality progress (loss reduction) of ML jobs.” Zhang teaches Among these queries, we pick the job j that gives the most loss reduction, and increase                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     by one unit. We repeat this until we run out of available resources to schedule. Maximizing the total loss reduction targets the cost effectiveness of cluster resources (i.e. determining, by the computer system, a cost associated with executing the proposed plurality of ML model experiments, the cost including any of resource utilization cost, monetary cost, and/or time cost))7; and causing display, by the computer system, in the interactive listing, of an indication of the cost associated with executing the proposed plurality of ML model experiments based on the determining(Zhang, pg. 11, left-column, see also fig. 8, “Figure 8 explains SLAQ’s benefits by plotting the allocation of CPU cores in the cluster over time. Here we group the active jobs at each scheduling epoch by their normalized loss: (i) 25% jobs with high loss values; (ii) 25% jobs with medium loss values; (iii) 50% jobs with low loss values (almost converged).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with Zhang, the motivation to do so would be to efficiently allocate machine learning models in a distributed computing system to reduce overall computational expenses(Zhang, pgs. 1-2, right-column, “ML practitioners retrain their models repeatedly to explore feature validity… tune 
the final model with the best quality. Since ML training jobs are expensive, practitioners in experimental environments often prefer to work with more approximate models trained within a short period of time for preliminary validation and testing, rather than wait a significant amount of time for a better trained model with poorly tuned configurations…[w]e present SLAQ, a cluster scheduling system for ML training jobs that aims to maximize the overall job quality.
SLAQ dynamically allocates resources based on job resource demands, intermediate model quality, and the system’s workload. The intuition behind SLAQ is that in the context of approximate ML training, more resources should be allocated to jobs that have the most potential for quality improvement.”).
Regarding claim 23, Huang in view of Gray teaches the method of claim 17, but  does not teach: further comprising: determining, by the computer system, a constraint based on any of available computing resources to execute experiments, cost to execute experiments, and/or time to execute experiments; and determining, by the computer system, an optimal plurality of ML model experiments to include in the second batch based on the constraint; causing display, by the computer system, in the interactive listing, a recommendation to the user based on the optimal plurality of ML model experiments to include in the second batch.
However, Zhang teaches: further comprising: determining, by the computer system, a constraint based on any of available computing resources to execute experiments, cost to execute experiments, and/or time to execute experiments; 8 and determining, by the computer system, an optimal plurality of ML model experiments to include in the second batch based on the constraint(Zhang, pg. 8, right-column, “We schedule a set of J jobs running concurrently on the shared cluster for a fixed scheduling epoch T, i.e., a new scheduling decision can only be made after time T. The optimization problem for maximizing the total normalized loss reduction over a short time horizon T is as follows. Sum of allocated resources                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     cannot exceed the cluster resource capacity C                         
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            j
                                            ∈
                                            J
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            L
                                            o
                                            s
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ,
                                                     
                                                    t
                                                
                                            
                                            -
                                            L
                                            o
                                            s
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ,
                                                    t
                                                    +
                                                    T
                                                
                                            
                                             
                                            s
                                            .
                                            t
                                            .
                                             
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                    
                                                
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ≤
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Zhang teaches                         
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            j
                                        
                                    
                                    ≤
                                    C
                                
                            
                        
                     (i.e. determining, by the computer system, a constraint based on any of available computing resources to execute experiments)                        
                             
                            
                                
                                    
                                        
                                            max
                                        
                                        
                                            j
                                            ∈
                                            J
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            ∑
                                            
                                                j
                                            
                                        
                                        
                                            L
                                            o
                                            s
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ,
                                                     
                                                    t
                                                
                                            
                                            -
                                            L
                                            o
                                            s
                                            
                                                
                                                    s
                                                
                                                
                                                    j
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ,
                                                    t
                                                    +
                                                    T
                                                
                                            
                                             
                                            s
                                            .
                                            t
                                            .
                                             
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                    
                                                
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    ≤
                                                    C
                                                
                                            
                                        
                                    
                                
                            
                        
                      (i.e. determining, by the computer system, an optimal plurality of ML model experiments to include in the second batch based on the constraint)); causing display, by the computer system, in the interactive listing, a recommendation to the user based on the optimal plurality of ML model experiments to include in the second batch(Zhang, pg. 11, left-column, see also fig. 8, “Figure 8 explains SLAQ’s benefits by plotting the allocation of CPU cores in the cluster over time. Here we group the active jobs at each scheduling epoch by their normalized loss: (i) 25% jobs with high loss values; (ii) 25% jobs with medium loss values; (iii) 50% jobs with low loss values (almost converged).” Zhang teaches Figure 8 explains SLAQ’s benefits by plotting the allocation of CPU cores in the cluster over time (i.e. causing display, by the computer system, in the interactive listing, a recommendation to the user) the active jobs at each scheduling epoch by their normalized loss (i.e. based on the optimal plurality of ML model experiments to include in the second batch)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray with Zhang, the motivation to do so would be to efficiently allocate machine learning models in 
the final model with the best quality. Since ML training jobs are expensive, practitioners in experimental environments often prefer to work with more approximate models trained within a short period of time for preliminary validation and testing, rather than wait a significant amount of time for a better trained model with poorly tuned configurations…[w]e present SLAQ, a cluster scheduling system for ML training jobs that aims to maximize the overall job quality.
SLAQ dynamically allocates resources based on job resource demands, intermediate model quality, and the system’s workload. The intuition behind SLAQ is that in the context of approximate ML training, more resources should be allocated to jobs that have the most potential for quality improvement.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2019/0236487 Al(“Huang”) in view of Gray et al. US 2016/0232457 Al(“Gray”) and in view of Zhang, Haoyu, et al. "Slaq: quality-driven scheduling for distributed machine learning." Proceedings of the 2017 Symposium on Cloud Computing. 2017 (“Zhang”) and further in view of Bright Staff, A SINGLE GUI FOR HPC CLUSTER MANAGEMENT. (2015, January, 15). Retrieved January 29, 2022, from https://www.brightcomputing.com/blog/a-single-gui-for-hpc-cluster-management(“Bright Staff”). 
Regarding claim 20, Huang in view of Gray and Zhang teaches the method of claim 19, wherein the determined cost includes: a first cost associated with executing the proposed plurality of ML model experiments using a first execution computer system(Zhang, pg. 10,  A job is considered fully converged when its normalized loss reduction is below a very small value, in this case, the loss reduction at the 100th iteration.”); and a second cost associated with executing the proposed plurality of ML model experiments using a second execution computer system, the second execution computer system different than the first execution computer system(Zhang, pg. 12, left-column, see also fig. 10(c), “Figure 10(c) plots the time taken by SLAQ to schedule tens of thousands of concurrent jobs on large clusters (simulating both the jobs and worker nodes).SLAQ makes its scheduling decisions in between hundreds of milliseconds to a few seconds, even when scheduling 4000 jobs across 16K worker cores.”).
Huang in view of Gray and Zhang does not teach: wherein the indication of cost displayed in the interactive listing includes an option that enables the user to select the first execution computer system and/or second execution computer system to execute one or more of the proposed plurality of ML model experiments.
However, Bright Staff teaches wherein the indication of cost displayed in the interactive listing includes an option that enables the user to select the first execution computer system and/or second execution computer system to execute one or more of the proposed plurality of ML model experiments(Bright Staff , pg. 1, sec. A Single GUI for HPC, “Bright Cluster Manager uses a single GUI interface across all aspects of HPC clusters. One GUI operates multiple Linux distributions, multiple cluster sizes, nodes….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang in view of Gray and in view of Zhang and further in view of Bright Staff, the motivation to do so would be to A Single GUI for HPC, “The advantage of having a single GUI for all your cluster management resources, including monitoring, automation, MPI libraries, and more, is substantial. A single GUI utilizes software that synchronizes all aspects of a company’s cluster management, which, as a result, becomes much easier and effective to control without costing extra in terms of user training or system down time.”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 10,810,491 Bl (details a visualization tool for machine learning models by obtaining  metadata from training nodes for various machine learning visualizations)
b. WO 2018/227277 Al (details an interactive data visualization system using interaction with a Bokeh Server)
c. Engdahl, S. (2018, June 7). Blogs. Amazon. Retrieved January 29, 2022, from https://aws.amazon.com/blogs/aws/sagemaker-automatic-model-tuning/ (details an Automatic Model Tuning tool from machine learning for hyperparameters using the Apache MxNet framework and the SageMaker development kit)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        7 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.
        8 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.